[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The instant action had its origin in an automobile accident which occurred on October 27, 1993.
The plaintiff, a 55 year old female, was operating a motor vehicle in a westerly direction on Old Gate Road in Milford, Connecticut when it was struck head on by an east bound car operated by the defendant's decedent. Both vehicles were demolished. The adverse operator was intoxicated. The plaintiff was severely injured and the adverse operator was killed.
Liability was undisputed and the trial proceeded as a hearing in damages.
The injuries suffered by the plaintiff were extensive and disabling. The injury to the right lower extremity was particularly serious requiring an open reduction and internal fixation. Further surgical intervention is contemplated. Residual disability has been estimated to be 35% of right lower extremity.
The medical expenses to date total $51,829.72. Future medical is estimated to be $5,750.00.
The net wage loss to date and in the future is found to be $22,406.00 (78 weeks at $287.00).
Total Economic damages are found to be $79,985.22.
The plaintiff still suffers pain and discomfort on a daily basis. She has been limited in her ability to carry on life's activities including work and hobbies. Her life expectancy is 26.8 years.
Non-Economic damages are found to be $250,000.00.
Further it is found that the plaintiff is entitled to CT Page 9052 exemplary damages of $100,000.00.
Judgment may enter in favor of the plaintiff to recover of the defendant the sum of $329,985.22 in compensatory damages and $100,000.00 in exemplary damages together with taxable costs include Dr. Sella's fee for testifying in of $750.00.
John C. Flanagan, Judge